DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 8, 10, 62, 76, 92, 95-102 and 104 are all the clams.
2.	Claims 9, 13, and 73-75 are canceled and Claims 1, 8, 10, 62, 76, 92, 95-102, and 104 are amended in the Response of 5/23/2022.
3.	Claims 100-102 are withdrawn.
4.	Claims 1, 8, 10, 62, 76, 92, 95-99 and 104 are all the claims.
5.	This Office Action is final. 
	
Information Disclosure Statement
6.	The IDS’ of 5/23/2022 and 5/23/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
a) The substitute specification (included with a marked-up copy) filed 5/23/2022 is a bona fide effort to correct the improper use of the term, e.g., Herceptin, Tween, Triton, Perkin Elmer, BioLegend, StemCell, Pherastar, DELFIA, Clonepix, which is a trade name or a mark used in commerce.

Claim Objections
8.	The objection to Claims 8-10, 13, 62, 73-76, 92, 95-99 and 104 because of informalities is moot for the canceled claims and withdrawn for the pending claims.    
a) The pending claims have been amended to recite “multi-specific binding protein.”
b) The pending claims have been amended to recite “according to claim.”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.

a) The rejection of Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot for the canceled claims and withdrawn for the pending claims in view of the amendment of Claim 1 to recite that the first antigen-binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody, the second antigen-binding site comprises a VH and a VL of an anti-Nectin4 antibody, and an antibody Fc domain or a VH and a VL of an anti- CD16 antibody. 

b) The rejection of Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 for the phrase “that binds” is moot for the replacement of the phrases in Claim 1 for each of the antigen binding domains comprising VH/VL from a corresponding antibody overcomes the rejection for the pending claim.

c) The rejection of Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 for the phrase “sufficient to bind CD16” is moot in view of the amendment of the claim(s) to delete the phrase. 

d) The rejection of Claims 62 and 92 because it is inconceivable that an amino acid sequence is, per se, a SEQ ID NO is withdrawn in view of the amendments to clarify that the sequence is an amino acid sequence of the SEQ ID NO. 

e) The rejection of Claims 10 and 76 is withdrawn in view of the amendment of those claims to clarify that the VH and VL of the first binding antigen of the protein of claim are present on the same polypeptide.

f) The rejection of Claim 98 for reciting the affinity for the NKG2D binding aspect of Claim 1 is moot for the canceled claim. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 1 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for canceled Claim 13. 
Claim Rejections - 35 USC § 103
11.	The rejection of Claims 1, 8-10, 73-76, and 95-99 under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20120321626A1; 20 December 2012; IDS1/28/2021) in view of Lopez (WO 2017/067944; filed 10/19/2016) is withdrawn.
	Applicants admission of record on pp. 15 and 17 of the Response of 5/23/2022 is that “the instant application is directed to bivalent targeting of NKG2D and CD16, leading to synergistic activation of NK cells. See the instant application at paragraphs [0284]-[0285].” A common definition of “synergy” (see //www.yourdictionary.com/ synergy: “behavior of a system that cannot be predicted by the behavior of its parts”) recognizes and appreciates that synonymity is relative to unpredictability and is therefore non-obvious.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims
	Applicants allege the instant specification provides a representative number of species of NKG2D binding sites, and Nectin4 antibodies and CD16 antibodies were known in the art at the time the application was filed, and the description need only describe in detail that which is new or not conventional. Moreover, because specific sequences of an NKG2D-binding site, a Nectin4-binding site, or a CD16-binding site used in the claimed protein are not central to the invention (discussed below), claim 1 as amended is supported by corresponding written description sufficiently specific to lead one of ordinary skill in the art to that class of proteins covered by the claim.
	Applicants allege the claimed invention is directed to a class of proteins comprising common structural features including a VH and a VL of an anti-NKG2D antibody; a VH and a VL of an anti- Nectin4 antibody; and an antibody Fe domain or a VH and a VL of an anti-CD16 antibody, which allow the proteins to bind to the three targets recited in the claim. The VH and the VL of the anti- NKG2D antibody, the VH and the VL of the anti- Nectin4 antibody, and the antibody Fc domain or the VH and the VL of the anti-CD16 antibody can be selected from those antibodies described in the instant application or otherwise known in the art at the time the application was filed.
	Response to Arguments	
	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible functional antigen binding domains. While the prior art contains disclosure as to the structural features of several anti- NKG2D, Nectin 4 and CD16 antibodies, it is unclear what structural features these antibodies need to share in order to maintain binding activity for the corresponding antigen binding domain. The genus of VH/VL domains against the genus of proteins for NKG2D, Nectin 4 or CD16 is very large and there is substantial variation within the genus of VH/VL pairs.
Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)).
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequences of NKG2D, Nectin 4 and CD16 was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage any one of the corresponding proteins. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus for reliably assigning different antibody structures based on sequence data for two antibody clones, which would support the premise that the inventors possessed the full scope of the claimed invention.
	State of the Relevant Art for Antibody Variation and Selection at the Time of Filing
	
Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Lippow, for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a) (Lippow et al., “Computational design of antibody-affinity improvement beyond in vivo maturation,” Nature Biotechnology, 25(10):1171-1176 (2007) (PTO-892).
Sulea teaches that individual point mutations gave an improvement of one order of magnitude in binding affinity, which in turn, generated a 6-fold enhancement of efficacy at the cellular level (Abstract) (Sulea et al., “Application of Assisted Design of Antibody and Protein Therapeutics (ADAPT) improves efficacy of a Clostridium difficile toxin A single-domain antibody," Scientific Reports, 8(260):1-11 (2018) (PTO-892). Hasegawa et al. reports that a single amino acid substitution in the variable region was sufficient to alter the efficiency of biosynthesis and the variant antibody acquired stronger binding affinity to its antigen than the parent (Hasegawa et al., “Single amino acid substitution in LC-CDR1 induces Russell body phenotype that attenuates cellular protein synthesis through elF2a phosphorylation and thereby downregulates IgG secretion despite operational secretory pathway traffic,” MABS, VOL. 9, NO. 5, pp. 854-873 (2017) (PTO-892)). Altshuler teaches that generally, “CDR mutations should not involve residues that can play structural functions (form parts of the domain ‘internal core’, internal salt bridges, hydrogen bonds, etc.).” “Usually these are conservative residues, and any substitution of these residues causes decrease[s] in affinity” (Altshuler et al., “Generation of Recombinant Antibodies and Means for Increasing Their Affinity,” Biochemistry (Moscow), 75(13):1584-1605 (2010) at p. 1600, col. 1, para. 2, lines 1-5 (PTO-892). Accordingly, a person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the CDRs or FRs could be modified to create an unlimited change in amino acids for both the CDRs and FRs of the claimed antibodies, without increasing, eliminating, or in some way altering antigen binding.
What are the conditions for synergistic activity for the genus of an anti-NKG2D and an anti-CD16 antibody combination?
Applicants admission of record on pp. 15 and 17 of the Response of 5/23/2022 is that “the instant application is directed to bivalent targeting of NKG2D and CD16, leading to synergistic activation of NK cells. See the instant application at paragraphs [0284]-[0285].” A common definition of “synergy” (see //www.yourdictionary.com/synergy: “behavior of a system that cannot be predicted by the behavior of its parts”) recognizes and appreciates that synonymity is relative to unpredictability. Accordingly, it is not predictable what combination of anti- NKG2D and anti-CD16 antibodies would yield the invention directed to the synergy as required by Applicants admission of record.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The provisional rejection of Claims 78, 80-83, 90-92 and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 34-38, 41-42, 44, and 64 of copending Application No. 17/058,335 (reference application US 20210214436; IDS 5/21/2021) is maintained for the pending claims and withdrawn for the canceled claims. 
	Applicants arguments that the provisional rejection being predicated on MPEP 804(I.B.1(b)) is incorrect where as demonstrated herein no claims are in condition for allowance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 34-35, 37, 39-43, and 45-46 of copending Application No. 16/967,218 (reference application US 20210079102; IDS 1/28/2021) in view of copending Application No. 17/058,335 (reference application US 20210214436; IDS 5/21/2021) is maintained for the pending claims and moot for the canceled claims.
	 Applicants arguments that the provisional rejection being predicated on MPEP 804(I.B.1(b)) is incorrect where as demonstrated herein no claims are in condition for allowance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
15.	No claims are allowed.
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643